 1   OFFICE OF THE CITY ATTORNEY
     Elizabeth L. Schoedel (WSBA #20240)
 2   Salvatore J. Faggiano (WSBA #15696)
     Assistant City Attorneys
 3   808 W. Spokane Falls Blvd.
     Spokane, Washington 99201
 4   Telephone: (509) 625-6225
 5   BARON & BUDD, P.C.
     Scott Summy, TX Bar No. 19507500 (Pro Hac Vice)
 6   Carla Burke, TX Bar No. 24012490 (Pro Hac Vice)
     Celeste Evangelisti, CA Bar No. 225232 (Pro Hac Vice)
 7   Brett Land (WSBA #53634)
     Cary McDougal, TX Bar No. 13569600 (Pro Hac Vice)
 8   Alicia Butler, TX Bar No. 00797823 (Pro Hac Vice)
     3102 Oak Lawn Avenue, Suite 1100
 9   Dallas, Texas 75219
     Telephone: (214) 521-3605
10
     John P. Fiske, CA Bar No. 249256 (Pro Hac Vice)
11   Jason J. Julius, CA Bar No. 249036 (Pro Hac Vice)
     11440 West Bernardo Court, Suite 265
12   San Diego, CA 92127
     Telephone: (858) 251-7424
13
     GOMEZ TRIAL ATTORNEYS
14   John H. Gomez, CA Bar No. 171485 (Pro Hac Vice)
     655 West Broadway, Suite 1700
15   San Diego, CA 92101
     Telephone: (619) 237-3490
16
     Attorneys for Plaintiff City of Spokane
17
                             UNITED STATES DISTRICT COURT
18
                            EASTERN DISTRICT OF WASHINGTON
19
     CITY OF SPOKANE, a municipal                    Case No.: 2:15-cv-00201-SMJ
20   corporation located in the County of
21   Spokane, State of Washington,                   PLAINTIFF’S REPLY TO
                                                     DEFENDANTS’ RESPONSE TO
22        Plaintiff,                                 PLAINTIFF’S MOTION FOR
23   v.                                              SUMMARY JUDGMENT

24   MONSANTO COMPANY, SOLUTIA
25   INC., and PHARMACIA
     CORPORATION, and DOES 1 through                 Hearing: March 11, 2020
26   100.                                            Richland, WA
27                                                   With Oral Argument
          Defendants.
28

      PLAINTIFF’S REPLY TO DEFENDANTS’ RESPONSE TO
      PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT- 1
 1          The City of Spokane moved for summary judgment on Monsanto’s affirmative
 2
     defenses. ECF No. 410. Monsanto does not oppose the City’s Motion as to two of those
 3

 4   defenses. ECF No. 526. And as to the City’s motion regarding a limitations defense,

 5   Monsanto’s position is contrary to a ruling in a Western District of Washington case that
 6
     has facts almost identical to the instant matter. Id.
 7

 8          1. Monsanto does not contest Spokane’s motion regarding the comparative
               fault of third parties.
 9

10          In its Motion (ECF No. 410), the City asked this Court to rule, as a matter of law,

11   that Monsanto is not entitled to a jury verdict that apportions fault to third parties in
12
     accordance with RCW 4.22.070 because that statute specifically exempts actions arising
13

14   from hazardous substances. Monsanto does not disagree, but maintains that it is entitled
15   to a jury question regarding the City’s own fault. ECF 526 at 15. The City agrees. As
16
     Monsanto does not oppose summary judgment on the issue of third-parties’ comparative
17

18   negligence, the Court should enter summary judgment in the City’s favor on this issue.
19          2. Monsanto does not oppose Spokane’s motion regarding the government
20             contractor defense.
21          Monsanto has withdrawn its federal contractor defense as moot.
22
            3. Monsanto cannot avoid precedent holding that a Washington city is immune
23             to Monsanto’s limitations defense in an action to remove PCBs from
24             stormwater and waterways.
25          The Western District of Washington ruled against Monsanto on this very issue in the
26
     substantively identical lawsuit initiated by the City of Seattle. In City of Seattle v.
27

28

      PLAINTIFF’S REPLY TO DEFENDANTS’ RESPONSE TO
      PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT- 2
 1   Monsanto Company, Judge Lasnik considered Seattle’s allegations that Monsanto’s PCBs
 2
     “contaminate[] Seattle's drainage systems and waterways,” 237 F.Supp.3d 1096, 1101
 3

 4   (W.D.Wa. 2017), claims that are essentially identical to Spokane’s allegations that

 5   Monsanto’s PCBs wash through its stormwater and wastewater systems and into the
 6
     Spokane River, thus contaminating Spokane’s waterways and the State’s natural resources.
 7

 8   See ECF No. 1 (Complaint) at 4-8, 11-18. Judge Lasnik found that Seattle’s lawsuit against

 9   Monsanto was an exercise of sovereign capacity:
10
              In this action to restore the purity of its waterways, Seattle acts in its
11            sovereign capacity. Seattle is authorized by statute to prevent “the
12            defilement or pollution of all streams running through or into its
              corporate limits,” as well as to “declare what shall be a nuisance, and to
13            abate the same.” RCW 35.22.280(29), -(30). This authority derives from
14            the state’s duty to hold all navigable waters within the state in trust for
              the public. See City of New Whatcom v. Fairhaven Land Co., 24 Wash.
15            493, 499, 503–04 (1901) (describing the common-law origins of the
16            public trust doctrine). Accordingly, while these powers could be seen as
              authority to administer the internal affairs of the incorporated territory
17            “for the special benefit and advantage of the urban community” within,
18            City of Moses Lake, 430 F. Supp. 2d at 1171–72, the Court concludes
              that Seattle’s efforts to rid its waterways of pollution is an act “for the
19            common good,” Wash. State Major League Baseball Stadium Pub.
20            Facilities Dist. v. Huber, Hunt & Nichols-Kiewit Const. Co., 165 Wn.2d
              679, 687 (2009). Like the maintenance of public recreational facilities,
21            maintenance of public waterways fulfills the city’s delegated
22            responsibility to act as steward of the land and waters within its
              boundaries for the benefit of the public at large, without regard to
23            whether the beneficiaries are city residents. In suing to restore its waters,
24            Seattle acts “for the public good, and not for private corporate
              advantage,” Russell v. City of Tacoma, 8 Wash. 156, 159 (1894).
25

26   Id. at 1105. Monsanto dismisses this opinion as wrongly decided and tries to distinguish
27
     the facts of Spokane’s claims from those of Seattle’s. ECF No. 526 at 11-12. But its
28

     PLAINTIFF’S REPLY TO DEFENDANTS’ RESPONSE TO
     PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT- 3
 1   analysis fails for a number of reasons.
 2
            In ruling that Seattle enjoyed sovereign capacity, and therefore immunity, Judge
 3

 4   Lasnik considered the contrary cases now cited by Monsanto, including those previously

 5   holding, for example, that operating a city drainage system was not a sovereign function.
 6
     Id. at 1104. The court correctly determined that these did not require a formulaic
 7

 8   conclusion that where a drainage system is involved, the action must be proprietary. While

 9   “furnishing sewer facilities” has been held to be a proprietary action, City of Algona v. City
10
     of Pacific, 667 P.2d 1124, 1126, 35 Wash.App. 517, 520 (Wash.App.,1983), Judge Lasnik
11

12   properly focused on the nature of Seattle’s actions in litigating against Monsanto, not in

13   merely operating its stormwater system. The court concluded that Seattle was not merely
14
     operating its drainage system but taking an action to remove PCB pollution from its system
15

16   and thereby reduce the pollution of the State’s waterways and improve water quality
17   generally. Id. This analysis applies with full force here. Spokane has undertaken the
18
     instant case to reduce the levels of PCBs that its stormwater and wastewater systems
19

20   discharge into the Spokane River. ECF No. 1 (Complaint) at paragraphs 5-18, 22-24; see
21   also ECF No. 519 (Plaintiff Statement of Disputed Material Facts) at 2-5.
22
            The reduction of pollution is an exercise of power traceable to the sovereign
23

24   powers of the State as described by Washington Public Power Supply System v. General
25   Elec. Co., 778 P.2d 1047, 1049, 113 Wn.2d 288, 293 (1989). The State Legislature
26
27

28

      PLAINTIFF’S REPLY TO DEFENDANTS’ RESPONSE TO
      PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT- 4
 1   specifically granted to cities of the first class1 the powers to “provide for”:
 2
                 the cleaning and purification of watercourses and canals . . . and to
 3               prevent and punish, the defilement or pollution of all streams running
 4               through or into its corporate limits, and for the distance of five miles
                 beyond its corporate limits, and on any stream or lake from which the
 5               water supply of said city is taken, for a distance of five miles beyond its
 6               source of supply; to provide for the cleaning of areas, vaults, and other
                 places within its corporate limits which may be so kept as to become
 7               offensive to the senses or dangerous to health … .
 8
     RCW 35.22.280 (29) (emphasis added). In its attempt to remove insidious PCB pollution
 9

10   and prevent further contamination of waterways, Spokane is doing far more than merely

11   operating a municipal stormwater system as has been found to be a proprietary activity.2
12
     See City of Moses Lake v. U.S., 430 F.Supp.2d 1164, 1176–77 (E.D.Wa. 2006).
13

14             The Washington Supreme Court has explained that a municipality performs both
15   proprietary and sovereign actions and distinguished the latter --- where a municipality acts
16
     “as an agent of the state … and to promote the public welfare generally,” from those actions
17

18   that “administer the local and internal affairs of the territory which is incorporated, for the
19

20   1
         First class cities are those, like Spokane, with a population over 10,000. RCW 35.01.010.
21

22
     2
         Monsanto cites no authority for the proposition that Spokane’s compliance with certain

23   regulations means that it cannot, as a matter of law, be acting in its sovereign capacity. Nor
24
     would such a rule be logical. Both the City and the State are bound by any number of
25

26   regulations that constrain certain day-to-day functions, but that restriction on certain

27   activities does not change the character of its larger governmental purpose.
28

         PLAINTIFF’S REPLY TO DEFENDANTS’ RESPONSE TO
         PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT- 5
 1   special benefit and advantage of the urban community embracing within the corporation
 2
     boundaries.” Washington State Major League Baseball Stadium Public Facilities Dist. v.
 3

 4   Huber, Hunt & Nichols-Kiewit Const. Co., 202 P.3d 924, 927, 165 Wn.2d 679, 687 (2009)

 5   (internal citation omitted). This distinction supports Spokane’s argument because its
 6
     actions relating to preventing PCB discharges and ameliorating levels of PCB
 7

 8   contamination in public waterways are sovereign acts delegated to Spokane by RCW

 9   35.22.280 (29). Moreover, Spokane’s efforts further the policy of the State of Washington
10
     to “maintain the highest possible standards to insure the purity of all waters of the state[.]”
11

12   RCW 90.48.010. In this context, although the stormwater system is the conduit for

13   Spokane’s action, the City should be immune from limitations.
14
            Further, Spokane has demonstrated that its past and anticipated future efforts will,
15

16   in fact, help to restore the water quality of the Spokane River. By reducing the amount of
17   PCBs it discharges, Plaintiff will reduce the risk of disease associated with eating fish from
18
     the Spokane River. ECF No. 382-1 at 514, 516-520. Plaintiff’s remedial efforts will also
19

20   reduce the ecological risk posed by PCBs in the River and, more specifically, reduce
21   sediment concentrations of PCBs in Lake Spokane to levels below hazard thresholds. ECF
22
     No. 519 at 98-99 (response to 195).
23

24          Finally, Monsanto argues, oddly, that Spokane’s argument that RCW 4.16.160
25   immunizes it from limitations, is, itself, untimely.       Relying on Pennsylvania cases,
26
     Monsanto claims that Spokane has somehow waived this defense by not raising the
27

28

      PLAINTIFF’S REPLY TO DEFENDANTS’ RESPONSE TO
      PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT- 6
 1   doctrine of nullum tempus immunity during the pleadings stage. ECF No. 526 at 17 and
 2
     18. Monsanto fails to cite a Washington case for this proposition and mischaracterizes
 3

 4   Pennsylvania law. The case cited by Defendants involved a plaintiff invoking the nullum

 5   tempus argument for the first time during appeal. See Twp. of Indiana v. Acquisitions &
 6
     Mergers, Inc., 770 A.2d 364, 370 (Pa. Commw. Ct. 2001). A later Pennsylvania case
 7

 8   rejected the same argument made by Monsanto here and held that Indiana does not require

 9   a plaintiff to allege nullum tempus at the pleading stage. See Allegheny Intermediate Unit
10
     v. E. Allegheny Sch. Dist., 203 A.3d 371, 380 (Pa. Commw. Ct.), appeal denied, 216 A.3d
11

12   1032 (Pa. 2019) (explaining that plaintiff employed nullum tempus argument “at the

13   appropriate stage” of litigation when invoked in pre-trial statement and in its motion for
14
     partial summary judgment). Because Monsanto’s position is not supported by law or logic,
15

16   the Court should disregard this desperate attempt to defeat the State’s immunity.3
17

18

19

20   3
         Regardless, even at the pleadings stage, Plaintiff alleged that its actions to reduce PCB
21

22
     discharge are sovereign in nature: “The City of Spokane is a municipality acting for the

23   benefit of the state and the general public in the City of Spokane and others throughout the
24
     State of Washington. The City of Spokane has a duty and inherent responsibility to manage
25

26   its waste and stromwater systems to maintain the clean waterways of the State of

27   Washington.” See ECF No. 1 at paragraph 16.
28

         PLAINTIFF’S REPLY TO DEFENDANTS’ RESPONSE TO
         PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT- 7
 1                                          CONCLUSION
 2
           Spokane respectfully requests the Court to enter partial summary judgment against
 3

 4   Defendants as requested in its motion (ECF No. 410).

 5

 6         RESPECTFULLY SUBMITTED this 3rd day of March 2020.

 7

 8                                            By:     s/ Brett Land
                                              BARON & BUDD, P.C.
 9                                            Scott Summy (admitted Pro Hac Vice)
10                                            Carla Burke (admitted Pro Hac Vice)
                                              Celeste Evangelisti (admitted Pro Hac Vice)
11                                            Brett Land WSBA #53634
12                                            John P. Fiske (admitted Pro Hac Vice)
                                              Jason J. Julius, (admitted Pro Hac Vice)
13                                            Cary McDougal, (admitted Pro Hac Vice)
14                                            Alicia Butler, (admitted Pro Hac Vice)
15                                            OFFICE OF THE CITY ATTORNEY
16                                            Elizabeth L. Schoedel WSBA #20240
                                              Salvatore J. Faggiano WSBA #15696
17                                            Assistant City Attorneys
18
                                              GOMEZ TRIAL ATTORNEYS
19                                            John H. Gomez (admitted Pro Hac Vice)
20
                                              Attorneys for Plaintiff City of Spokane
21

22

23

24

25

26
27

28

     PLAINTIFF’S REPLY TO DEFENDANTS’ RESPONSE TO
     PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT- 8
 1                                 CERTIFICATE OF SERVICE
 2
            I hereby certify that on March 3, 2020, I electronically filed the foregoing with the
 3

 4   Clerk of the Court using the CM/ECF System which in turn automatically generated a

 5   Notice of Electronic Filing (NEF) to all parties in the case who are registered users of the
 6
     CM/ECF system. The NEF for the foregoing specifically identifies recipients of electronic
 7

 8   notice.

 9
10                                              By: s/ Brett Land
                                                    Brett Land WSBA #53634
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
      PLAINTIFF’S REPLY TO DEFENDANTS’ RESPONSE TO
      PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT- 9
